SEABURY, J.
[1] This action was brought tp recover rent for the months of March and April, 1907. The defense was actual partial eviction. The lower court directed a verdict in favor of the plaintiff for the amount claimed. We think the learned court below erred. The evidence adduced by the defendant disclosed that the landlord actually demolished a substantial portion of the inclosing walls of the premises demised, thus exposing several rooms in the premises to the weather, and rendering those rooms uninhabitable. This act deprived the tenant of a substantial part of the premises demised, and constituted an actual partial eviction.
[2] It is well settled that, when a landlord actually evicts the tenant from a substantial part of the premises demised, the tenant may remain in possession of the remainder, and rent is suspended while the eviction continues. The rent sued for was suspended by the act of the landlord, and it was therefore error to direct a verdict in his favor.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.